Exhibit 10.1 ARTICLES OF AMENDMENT OF THEATER XTREME ENTERTAINMENT GROUP, INC. Theater Xtreme Entertainment Group, Inc. (the “Corporation”), a corporation organized and existing under and by virtue of the Florida Business Corporation Act, DOES HEREBY CERTIFY THAT: 1.The name of the Corporation is Theater Xtreme Entertainment Group, Inc. 2.Pursuant to the authority conferred on the Board of Directors of the Corporation by Article III of its Articles of Incorporation, and the provisions of Section 607.0602 of the Florida Business Corporation Act, the Board of Directors duly adopted a resolution designating 1,300,000 of the Corporation’s authorized shares of preferred stock as the Corporation’s SeriesA 12% Convertible Preferred Stock, and created the preferences, limitations, and relative rights related thereto as are set forth on the attached Certificate of Preferences, Limitations, and Relative Rights of the Series A 12% Convertible Preferred Stock. 3.This amendment to the Corporation’s Articles of Incorporation was adopted on April 24, 2008. 4.This amendment to the Corporation’s Articles of Incorporation was adopted by the Corporation’s Board of Directors without shareholder action, which was not required. IN WITNESS WHEREOF, the Corporation has caused this document to be executed by Robert G. Oberosler, its Chief Executive Officer, this 5th day of May, 2008. THEATER XTREME ENTERTAINMENT GROUP, INC. By:/s/ Robert G.
